It having been stipulated that this appeal should be governed by the appeal of Town of Lake Hamilton v. Hughes, wherein this Court (opinion filed July 18, 1947) partially affirmed and partially reversed the Chancellor, it is thereupon ordered that this Court's decision in said Lake Hamilton v. *Page 604 
Hughes shall control herein and the cause is remanded for the entry by the Chancellor of a final decree accordingly.
THOMAS, C. J., TERRELL, BUFORD, CHAPMAN, ADAMS, JJ., and PARKS, Associate Justice, concur.